                                UNITED STATES DISTRICT COURT
                                 DISTRICT OF MASSACHUSETTS

__________________________________________
                                          )
MARIE BERNER, individually and on         )
behalf of all others similarly situated,  )                           Civil Action No.
                                          )                           19-cv-10457-FDS
                Plaintiff,                )
                                          )
                v.                        )
                                          )
CORBUS PHARMACEUTICAL                     )
HOLDINGS, INC.; YUVAL COHEN; and          )
SEAN MORAN,                               )
                                          )
                Defendants.               )
__________________________________________)

                         ORDER APPOINTING LEAD PLAINTIFF AND
                         APPROVING LEAD PLAINTIFF’S COUNSEL

SAYLOR, J.

        This is a class action filed against defendants Corbus Pharmaceutical Holdings, Inc. and

certain of its officers and directors alleging violations of the federal securities laws.

        Pursuant to the Private Securities Litigation Reform Act of 1995 (“PSLRA”), 15 U.S.C.

§ 78u-4(a)(3)(A)(i), a notice was issued on March 12, 2019, to potential class members of the

action informing them of their right to move to serve as lead plaintiff by May 13, 2019—that is,

within 60 days of the date of the issuance of the notice.

        On May 13, 2019, plaintiff Marie Berner moved for an order appointing her as lead

plaintiff and approving the selection of The Rosen Law Firm, P.A. as lead counsel. 1 No

opposition to the motion has been filed.



        1
          Berner also filed for an order consolidating this proceeding with Wood v. Corbus Pharmaceutical
Holdings, Inc., et al., Civil Action No. 19-10600-FDS. That portion of the motion has been rendered moot by the
voluntary dismissal of the Wood case.
         The PSLRA provides, among other things, that the most adequate plaintiff to serve as

lead plaintiff is the person or group of persons that has either filed a complaint or has made a

motion in response to a notice and has the largest financial interest in the relief sought by the

class and satisfies the requirements of Fed. R. Civ. P. 23. 15 U.S.C. § 78u-4(a)(3)(B).

         The court finds that Berner has the largest financial interest in this action and prima facie

satisfies the typicality and adequacy requirements of Fed. R. Civ. P. 23. See 15 U.S.C. § 78u-

4(a)(3)(B)(iii)(I).

         Accordingly, it is hereby ordered as follows:

         1.     Pursuant to Section 21D(a)(3)(B) of the Exchange Act, 15 U.S.C. §78u-(a)(3)(B),

Marie Berner is appointed as lead plaintiff for the class, as she appears to have the largest

financial interest in this litigation and otherwise appears to satisfy the requirements of Fed. R.

Civ. P. 23.

         2.     The Rosen Law Firm, P.A. is appointed as lead counsel.

         3.     Lead counsel shall manage the prosecution of this litigation. Lead counsel is to

avoid duplicative or unproductive activities and is hereby vested by the court with

responsibilities that include, without limitation, the following: (1) to prepare all pleadings; (2) to

direct and coordinate the briefing and arguing of motions in accordance with the schedules set by

the orders and rules of this court; (3) to initiate and direct discovery; (4) to prepare the case for

trial; and (5) to engage in settlement negotiations on behalf of lead plaintiff and the putative

class.

So Ordered.


                                                         /s/ F. Dennis Saylor
                                                         F. Dennis Saylor IV
Dated: June 3, 2019                                      United States District Judge

                                                   2
